DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Vincent M Keil (Reg. No 36,838) on 08/18/2022.


The application has been amended as follows:

Claim 1. (Currently Amended) A method of manufacturing a transistor, the method comprising: 
(a) providing a substrate having a semiconductor surface; 
(b) providing a graphene layer structure on a first portion of the semiconductor surface, wherein the graphene layer structure has a thickness of n graphene monolayers, wherein n is at least 2 and wherein providing the graphene layer structure comprises providing the substrate on a heated susceptor in a reaction chamber, the chamber having a plurality of cooled inlets arranged so that, in use, the inlets are distributed across the substrate and have constant separation from the substrate, and supplying a flow comprising a carbon-containing precursor compound through the inlets and into the reaction chamber to thereby decompose the precursor compound and form the graphene layer structure on the substrate, wherein the inlets are cooled to less than 100ºC and the susceptor is heated to a temperature of at least 50ºC in excess of a decomposition temperature of the precursor;
(c) etching a first portion of the graphene layer structure to reduce the thickness of the graphene layer structure in said first portion to from n-1 to 1 graphene monolayers; 
(d) forming a layer of dielectric material on the first portion of the graphene layer structure; and 
(e) providing: a source contact on a second portion of the graphene layer structure; a gate contact on the layer of dielectric material; and a drain contact on a second portion of the semiconductor surface of the substrate.

Claim 8. (Currently Amended) The method according to claim 1, wherein the etching comprises plasma etching and/or laser etching and/or atomic layer etching.

Claim 21. (Currently Amended) The method according to claim 1, wherein the etching comprises atomic layer etching.


Allowable Subject Matter

Claims 1-10, 12-15 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “(a) providing a substrate having a semiconductor surface; 
(b) providing a graphene layer structure on a first portion of the semiconductor surface, wherein the graphene layer structure has a thickness of n graphene monolayers, wherein n is at least 2 and wherein providing the graphene layer structure comprises providing the substrate on a heated susceptor in a reaction chamber, the chamber having a plurality of cooled inlets arranged so that, in use, the inlets are distributed across the substrate and have constant separation from the substrate, and supplying a flow comprising a carbon-containing precursor compound through the inlets and into the reaction chamber to thereby decompose the precursor compound and form the graphene layer structure on the substrate”, with combination of remaining features, as recited in claim 1.

LEE et al (US 2020/0350443 A1) discloses a photodetector 100 according to the first embodiment of the present inventive concept includes a substrate 110, an insulating layer 120, a graphene layer 130, a source electrode 140, a test electrode 150, a drain electrode 160, a gate insulating layer 170, and a gate electrode 180. (Fig [1-2], Para [0045]).

However, LEE fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2-10, 12-15 and 18-23 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898